Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A Terminal Disclaimer has been approved to overcome the double patenting rejection of record. 
The amendments to claims filed on 8/11/21 overcome the 112 rejections of record. 
Allowable subject matter has been incorporated into independent claim 1.
Kulkarni view of Welch is regarded as the closest prior art of record. 
Welsh, cols. 2 and 3, teaches it is preferred that the potassium permanganate be added in approximately 1% water solution but the strength of the solution is not critical. Substantially any strength permanganate solution may be used so long as undesirable dilution of the sugar liquors does not occur.
The amount of potassium permanganate added determines the effectiveness of the defecation process. Above and below an optimum level (about 0.07% potassium permanganate, based on the weight of raw sugar solids) the effectiveness diminishes. Substantial color reduction (about 60% reduction or better) is still obtained within the preferred dosage range of about 0.04% potassium permanganate to about 0.17% potassium permanganate. Better results are obtained with the potassium permanganate 
.07% of potassium permanganate correlates to 700 ppm.
Therefore, this reference and the combination of references do not teach a dosage concentration ranging from about 1 ppm to about 100 ppm as claimed in claims and further there is no motivation to decrease the concentration as taught by Welsh because Welsh teaches decreasing the amount diminishes the effectiveness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/13/21